196 Pa. Superior Ct. 361 (1961)
Commonwealth, Appellant,
v.
Schilbe.
Superior Court of Pennsylvania.
Argued September 11, 1961.
November 16, 1961.
Before ERVIN, WRIGHT, WOODSIDE, WATKINS, MONTGOMERY and FLOOD, JJ. (RHODES, P.J., absent).
Peter F. Cianci, Assistant District Attorney, with him Frederick O. Brubaker, District Attorney, for Commonwealth, appellant.
No argument was made nor brief submitted for appellee.
*362 OPINION PER CURIAM, November 16, 1961:
The order of the Court of Quarter Sessions of Berks County is affirmed on the opinion of Judge ALBERT S. READINGER for the court below, reported at 25 Pa. D. & C. 2d 326.